Curia, per Dunkin, Ch.
The Court concurs, generally, in the views taken by the Chancellor.
Ic may be proper, however, to remark, that the charge on the surplus of the crops, for the payment of his son’s debts, must continue on such parts of the estate as are not delivered to the several legatees, until the period arrives for the delivery of the last share to the grand-children entitled to receive it.
The Court is of opinion that the ground of appeal from the decree in the case of Brown and wife vs. Cheeseborough, viz: “that no distribution of the estate should be made until the debts are paid,” is well taken. However inconsiderable may be the indebtedness of John Porter, Sen., in comparison with his estate, the creditors have a right to insist that they shall be satisfied before any judicial distribution.
So much of the decretal order as directs a writ of partition to issue, must be suspended until the hearing of the master’s report, and the further order of the court. In all other respects, the decrees of the Circuit Court are affirmed, and the appeal dismissed.
Johnson and Harper, Chancellors, concurred.
Johnston, Chancellor, absent from sickness.